IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: AMENDMENT OF                                   : NO. 523
FINANCIAL REGULATIONS                                 :
PURSUANT TO ACT 20 OF 2019,                           : JUDICIAL ADMINISTRATION
PA.R.C.P. NO. 1920.31(A)(2), AND                      : DOCKET
23 PA.C.S. § 5323                                     :



                                                  ORDER

PER CURIAM:

      AND NOW, this 10th day of October, 2019, it is Ordered, pursuant to Article V,
Section 10(c) of the Constitution of Pennsylvania and 42 Pa.C.S. § 3502(a), that the
attached amendments to the Financial Regulations are hereby adopted.
       To the extent that notice of proposed rulemaking may be required by Pa.R.J.A.
No. 103(a), the immediate promulgation of the regulations is hereby found to be in the
interests of efficient administration. See Pa.R.J.A. No. 103(a)(3).
     This Order is to be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.